Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 1/28/2021.
Claims 1, 4, 9,10,13,17 have been amended.

Response to Arguments
The amendment filed on 1/28/2021 has overcome the previous objection of the claims. Therefore, the objection has been withdrawn.
The amendment filed on 1/28/2021 has overcome the previous rejection of the claim under 112 rejections. Therefore, the 112 rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The application is related to skywave propagation system with reduced distortion between nodes, wherein data’s are transmitted using skywave propagation between first and second nodes. The second node decodes and compares data; where the differences indicates the distortion caused by skywave propagation. The first node receives the distortion and precondition and generates third signal corresponding to the distortion caused by skywave propagation from transmission. Prior art reference Wilkinson (US 5,230,076) discloses Ionospheric sounding, where at least two sky-waves signals propagate between and transmitter and remote receiver. The first sky-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAHEL GUARINO/Primary Examiner, Art Unit 2631